.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 83, 89, and 132-139, drawn to a genetically modified immune cell.
Group II, claim 2, drawn to a method for promoting the production of a memory immune cell.
Group III, claim 5, drawn to a method for enhancing the release of a cytokine from an immune cell.
Group IV, claim 8, drawn to a method for enhancing the ability of an immune cell to kill a tumor.
Group V, claim 9, drawn to a method for preventing tumor recurrence in a subject.
Group VI, claims 10-11, drawn to method for treating a tumor in a subject in need thereof.
Group VII, claims 146-149, drawn to a method for preparing the genetically modified immune cell.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. If Group VI is elected, the following species election is required:
As seen in claim 11 – a selection of tumors from the group consisting of liver cancer, lung cancer, leukemia, or mesothelioma.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  claim 10. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II-VII lack unity of invention because the associated claims are not drawn to one of the combinations of categories that support Unity of Invention – numbered 1-5 above – nor share a common technical feature. The claims recite a product and five distinct methods that do not share common structure or function with the first named product. The first named product or technical feature is a genetically modified immune cell (Group I). Groups II-VI are drawn to methods that utilize non-engineered immune cells that bear no substantial structural or functional similarities to the genetically modified immune cell in Group I. 
Groups II-VI lack unity of invention because, although the associated claims are drawn to distinct methods that do not apply to one of the combinations of categories that support Unity of Invention, numbered 1-5 above, the groups do share the same or corresponding technical feature of upregulating expression of a low-density lipoprotein receptor associated-protein (LRP) or fragment thereof in an immune cell. However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nilsson et al (Biochemical and Biophysical Research Communications, 2012).  In the referenced experiment, Nilsson et al investigate the ability of glucocorticoids to promote macrophage uptake of apoptotic cells via an upregulation of macrophage LRP1 expression (Abstract). Thus, the limitations imposed by the shared technical feature of Groups II-VI, specifically an immune cell with upregulated expression of an LRP, are anticipated by Nilsson et al. 
Groups II-VI and VII lack unity of invention because the associated claims are not drawn to one of the combinations of categories that support Unity of Invention – numbered 1-5 above – nor share a common technical feature. As aforementioned, Groups II-VI are drawn to distinct methods that utilize non-engineered immune cells that bear no substantial structural or functional similarities to the genetically modified immune cell in Group I. Group VII is drawn to a method for producing the genetically modified immune cell of Group I, which does not share a common function or technical feature when compared to the methods of Groups II-VI.  
Groups I and VII lack unity of invention because even though the inventions of these groups require the technical feature of a genetically modified immune cell with upregulated expression of a low-density lipoprotein receptor-associated protein (LRP), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gelber (WO 2017/040287 A1).  In the referenced invention, SP163M – a C-terminal peptide from the Serpin molecule consisting of an amino acid sequence – is demonstrated to increase expression of LRP1 on Raw264.7 murine macrophages in a dose-dependent manner (Page 75 [00331]). The RAW264.7 cell line is an immortalized macrophage clone isolated from BALB/c mice transformed with Abelson leukemia virus. Thus, the limitations imposed by the shared technical feature of Groups I and VII, specifically a genetically modified immune cell with upregulated expression of an LRP, are anticipated by Gelber. 

A telephone call was made to Bogdan Zinchenko on 30 August 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached M-Th 8AM - 4PM (CT); Every other Friday: 8AM - 4 PM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA G WESTON/Examiner, Art Unit 4161                                                                                             

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        September 2, 2022